EXHIBIT 10.70

 

Ohio Valley Electric Corporation

 

Original Sheet No. 197

Indiana-Kentucky Electric Corporation

 

 

151 Revised Rate Schedule FERC No. 4

 

 

 

MODIFICATION NO. 13



TO

 

INTER-COMPANY POWER AGREEMENT

 

DATED JULY 10, 1953

 

AMONG

 

OHIO VALLEY ELECTRIC CORPORATION,

ALLEGHENY ENERGY SUPPLY COMPANY, L.L.C.

(successor to West Penn Power Company)

APPALCAHIAN POWER COMPANY (formerly

APPALACHIAN ELECTRIC POWER COMPANY),

THE CINCINNATI GAS & ELECTRIC COMPANY,

COLUMBUS SOUTHERN POWER COMPANY (formerly

COLUMBUS AND SOUTHERN OHIO ELECTRIC

COMPANY),

THE DAYTON POWER AND LIGHT COMPANY,

INDIANA MICHIGAN POWER COMPANY (formerly

INDIANA & MICHIGAN ELECTRIC COMPANY),

KENTUCKY UTILITIES COMPANY, LOUISVILLE GAS

AND ELECTRIC COMPANY MONONGAHELA POWER

COMPANY, OHIO EDISON COMPANY,

OHIO POWER COMPANY (formerly THE OHIO

POWER COMPANY),

PENNSYLVANIA POWER COMPANY,

THE POTOMAC EDISON COMPANY,

SOUTHERN INDIANA GAS AND ELECTRIC COMPANY, and

THE TOLEDO EDISON COMPANY.

 

Dated as of May 24, 2000

 

Issued by: Dave Hart

 

Effective: June 1, 2001

 

Vice President and Assistant to the President

 

 

 

 

 

 

Issued on: June 15, 2001

 

 

 

--------------------------------------------------------------------------------


 

Original Sheet No. 198

 

MODIFICATION NO. 13

 

TO

 

INTER-COMPANY POWER AGREEMENT

 

THIS AGREEMENT dated as of the 24th day of May, 2000, by and among OHIO VALLEY
ELECTRIC CORPORATION (herein called “OVEC” or “Corporation”), ALLEGHENY ENERGY
SUPPLY COMPANY, L.L.C. (successor to WEST PENN POWER COMPANY), APPALACHIAN POWER
COMPANY, THE CINCINNATI GAS & ELECTRIC COMPANY, COLUMBUS SOUTHERN POWER COMPANY
(formerly COLUMBUS AND SOUTHERN OHIO ELECTRIC COMPANY), THE DAYTON POWER AND
LIGHT COMPANY, INDIANA MICHIGAN POWER COMPANY (formerly INDIANA & MICHIGAN
ELECTRIC COMPANY), KENTUCKY UTILITIES COMPANY, LOUISVILLE GAS AND ELECTRIC
COMPANY, MONONGAHELA POWER COMPANY, OHIO EDISON COMPANY, OHIO POWER COMPANY,
PENNSYLVANIA POWER COMPANY, THE POTOMAC EDISON COMPANY, SOUTHERN INDIANA GAS AND
ELECTRIC COMPANY and THE TOLEDO EDISON COMPANY, all of the foregoing, other than
OVEC, being herein sometimes collectively referred to as the Sponsoring
Companies and individually as

 

a Sponsoring Company.

 

--------------------------------------------------------------------------------


 

Original Sheet No. 199

 

WITNESSETH THAT

 

WHEREAS, Corporation and the United States of America have heretofore entered
into Contract No. AT-(40-1)-1530 (redesignated Contract No. E-(40-1)-1530 later
redesignated Contract No. EY-76-C-05-1530 and later redesignated Contract No.
DE-AC05-76OR01530), dated October 15, 1952, providing for the supply by
Corporation of electric utility services to the United States Atomic Energy
Commission (hereinafter called “AEC”) at AEC’s project near Portsmouth, Ohio
(hereinafter called the “Project”), which Contract has heretofore been modified
by Modification No. 1, dated July 23, 1953, Modification No. 2, dated as of
March 15, 1964, Modification No. 3, dated as of May 12, 1966, Modification No.
4, dated as of January 7, 1967, Modification No. 5, dated as of August 15, 1967,
Modification No. 6, dated as of November 15, 1967, Modification No. 7, dated as
of November 5, 1975, Modification No. 8, dated as of June 23, 1977, Modification
No. 9, dated as of July 1, 1978, Modification No. 10, dated as of August 1,
1979, Modification No. 11, dated as of September 1, 1979, Modification No. 12,
dated as of August 1, 1981, Modification No. 13, dated as of September 1, 1989,
Modification No. 14, dated as of January 15, 1992, Modification No. 15, dated as
of February 1, 1993, and Modification No. 16, dated as of January 1, 1998 (said
Contract, as so modified, is hereinafter called the “DOE Power Agreement”); and

 

WHEREAS, pursuant to the Energy Reorganization Act of 1974, the AEC was
abolished on January 19, 1975 and certain of its functions, including the
procurement of electric utility services for the Project, were transferred to
and vested in the Administrator of Energy Research and Development; and

 

2

--------------------------------------------------------------------------------


 

Original Sheet No. 200

 

WHEREAS, pursuant to the Department of Energy Organization Act, on October 1,
1977, all of the functions vested by law in the Administrator of Energy Research
and Development or the Energy Research and Development Administration were
transferred to, and vested in, the Secretary of Energy, the statutory head of
the Department of Energy (hereinafter called “DOE”); and

 

WHEREAS, the parties hereto have entered into a contract, herein called the
“InterCompany Power Agreement,” dated July 10, 1953, governing, among other
things, (a) the supply by the Sponsoring Companies of Supplemental Power in
order to enable Corporation to fulfill its obligations under the DOE Power
Agreement, and (b) the rights of the Sponsoring Companies to receive Surplus
Power (as defined in the Agreement identified in the next clause in this
preamble) as may be available at the Project Generating Stations and the
obligations of the Sponsoring Companies to pay therefor; and

 

WHEREAS, the Inter-Company Power Agreement has heretofore been amended by
Modification No. 1, dated as of June 3, 1966, Modification No. 2 dated as of
January 7, 1967, Modification No. 3, dated as of November 15, 1967, Modification
No. 4, dated as of November 5, 1975, Modification No. 5, dated as of September
1, 1979, Modification No. 6, dated as of August 1, 1981, Modification No. 7,
dated as of January 15, 1992, Modification No. 8, dated as of January 19, 1994,
Modification No. 9, dated as of August 17, 1995, Modification No. 10, dated as
of January 1, 1998, Modification No. 11, dated as of April 1, 1999, and
Modification No. 12, dated as of November 1, 1999 (said contract so amended and
as

 

3

--------------------------------------------------------------------------------


 

Original Sheet No. 201

 

modified and amended by this Modification No. 13 being herein and therein
sometimes called the “Agreement”); and

 

WHEREAS, it is the goal of OVEC to assist its Sponsoring Companies during the
summer of 2000 by making available to them additional power and energy; and

 

WHEREAS, additional power would be made available as a result of reductions by
DOE of its contractual entitlement to power from OVEC; and

 

WHEREAS, it is desired that DOE release a portion of its contractual entitlement
to OVEC power and energy in exchange for payments based on the value of such
power and energy; and

 

WHEREAS, OVEC and the Sponsoring Companies desire to enter into this
Modification No. 13 as more particularly hereinafter provided;

 

NOW, THEREFORE, the parties hereto agree with each other as follows:

 

1.                                       Delete subsections 1.0124, 1.0125 and
1.0126 of the Inter-Company Power Agreement and substitute therefore the
following:

 

1.0124 “DOE Additional Power Release Period” means the calendar months from June
1 through September 30, 2000.

 

1.0125 “DOE Additional Power Release” means a reduction of the otherwise
applicable DOE contract demand pursuant to this Section 1.0125, for any calendar
month during a DOE additional Power Release Period.

 

1.0126 “Effective Date” means the date on which Corporation notifies DOE and the
Sponsoring Companies that all conditions to effectiveness, including all
required waiting periods and all required regulatory acceptances or approvals,
of the arrangements for a DOE Additional Power Release and

 

4

--------------------------------------------------------------------------------


 

Original Sheet No. 202

 

reimbursement of Corporation for costs associated with such release, have been
satisfied.

 

2.                                     Delete subsection 5.05 of the
Inter-Company Power Agreement and

 

substitute therefore the following:

 

5.05 Surplus Energy. Corporation shall make available to each Sponsoring Company
Surplus Energy in proportion to said Sponsoring Company’s Surplus Power
Reservation, provided that when (a) the DOE’s contractual entitlement to power
from OVEC has been reduced and (b) one or more of the Sponsoring Companies have
agreed to assume responsibility for the charges associated with such reduction
in exchange for the right to receive Surplus Power made available thereby, the
Sponsoring Companies which have assumed responsibility for the charges
associated with such reduction shall have first priority to Surplus Energy up to
the amounts of their respective entitlements to Surplus Power made available by
their assumptions of responsibility for such charges. Any remaining Surplus
Energy shall be made available (through successive allotments if necessary) to
all Sponsoring Companies in proportion to their respective Power Participation
Ratios. No Sponsoring Company, however, shall be obligated to avail itself of
any Surplus Energy. Each Sponsoring Company availing itself of Surplus Energy
shall be entitled to an amount of energy (herein called billing kilowatt-hours
of Surplus Energy) equal to its portion, determined as provided above, of the
total Surplus Energy after deducting therefrom such Sponsoring Company’s
proportionate share, as defined below in this Section 5.05, of all losses which
would be incurred in transmitting the total of such Surplus Energy from the
345-kv busses of the Project Generating Stations to the systems of all
Sponsoring Companies availing themselves of Surplus Energy. The proportionate
share of all such losses that shall be so deducted from such Sponsoring
Company’s portion of Surplus Energy shall be equal to all such losses multiplied
by the ratio of such portion of Surplus Energy to the total of such Surplus
Energy. Each Sponsoring Company shall have the right, pursuant to this Section
5.05, to avail itself of Surplus Energy for the purpose of meeting the loads of
its own system and/or of supplying energy to other systems in accordance with
agreements, other than this Agreement, to which such Sponsoring Company is a
party.

 

5

--------------------------------------------------------------------------------


 

Original Sheet No. 203

 

3.                                  Delete subsection 6.01 and substitute
therefor the following:

 

CHARGES FOR SURPLUS POWER, ECAR EMERGENCY ENERGY AND DOE ADDITIONAL POWER
RELEASES

 

6.01 Total Monthly Charge. The amount to be paid Corporation each month by the
Sponsoring Companies for Surplus Power and Surplus Energy supplied under this
Agreement shall consist of the sum of an energy charge, a demand charge and, if
applicable, an emergency power surplus and/or a DOE Additional Power Release
Surcharge, all determined as set forth in this Article 6. The amount to be paid
to Corporation for ECAR Emergency Energy supply under this Agreement shall be
98.74 mills per kilowatt hour (plus transmission charges calculated in
accordance with applicable law).

 

4.                                     Delete subsection 6.024 and substitute
therefor the following:

 

6.024 Determine for such month the difference between the total cost of fuel as
described in subsection 6.021 above and the sum of (a) the total energy charge
to be billed DOE as described in subsection 6.022 above, (b) the energy charge
to be billed as DOE Emergency Energy as described in subsection 6.023 above and
(c) the total cost of fuel used to generate ECAR Emergency Energy. For the
purposes hereof the difference so determined shall be the fuel cost allocable
for such month to the total kilowatt-hours of energy generated at the Project
Generating Stations for the supply of Surplus Energy. For Surplus Energy made
available to the Sponsoring Companies by the reduction in DOE Contract Demand
from 1899 MW to 1299 MW during June through September 2000 (the “Released
Demand”) and by DOE Additional Power Releases, each Sponsoring Company shall pay
Corporation for each such month an amount obtained by multiplying the ratio of
the billing kilowatt-hours of Surplus Energy availed of by such Sponsoring
Company during such month to the aggregate of the billing kilowatt-hours of all
Surplus Energy availed of by all Sponsoring Companies during such month times
the difference determined hereinabove. For all other Surplus Energy, each
Sponsoring Company shall pay Corporation an amount equal to (i) an amount
obtained by multiplying the billing kilowatt-hours of Surplus Energy (other than
Surplus Energy associated with the Released Demand or with a DOE Additional
Power Release) availed of by such Sponsoring Company during

 

6

--------------------------------------------------------------------------------


 

Original Sheet No. 204

 

such month by the average station heat rate of the Project Generating Stations
times the average cost per Btu (determined in a uniform manner for all
Sponsoring Companies in conformity with any applicable requirements of Account
703 (Fuel) by said Uniform System of Accounts) of all fuel consumed by said
Sponsoring Company in its own generating stations, both averages to be computed
in respect of the month next preceding that for which payment is being made,
plus (ii) its Power Participation Ratio of the excess, if any, for such month of
the fuel costs of the Corporation allocable to the total kilowatt-hours of
energy generated at the Project Generating Stations for the supply of Surplus
Energy (other than Surplus Energy associated with the Released Demand or with a
DOE Additional Power Release) over the aggregate of the amounts computed with
respect to all Sponsoring Companies under (i) above, minus (iii) its Power
Participation Ratio of the excess, if any, for such month of the aggregate of
the amounts computed with respect to all Sponsoring Companies under (i) above
over the fuel costs of the Corporation allocable to the total kilowatt-hours of
energy generated at the Project Generating Stations for the supply of Surplus
Energy (other than Surplus Energy associated with the Released Demand or with a
DOE Additional Power Release).

 

5.                                       Delete subsection 6.038 and substitute
therefor the following:

 

6.038 DOE will be responsible for capacity costs related to the Released Demand
when and to the extent that energy associated with the Released Demand is not
received by the Sponsoring Companies because of a curtailment or outage of
Corporation’s generating plants or transmission facilities (an OVEC Outage). Any
transmission loading relief (TLR) which is not caused by an OVEC Outage will not
be considered an OVEC Outage.

 

6.                                       Insert after subsection 6.038, a new
subsection 6.039 as follows:

 

6.039 When, pursuant to the May 24, 2000 letter supplement (“Supplement”) to the
DOE Power Agreement, DOE and Corporation agree to a DOE Additional Power Release
and thereby to make additional Surplus Power and Surplus Energy available to the
sponsoring Companies, the aggregate demand charge otherwise payable by each
Sponsoring Company for Surplus Power shall be adjusted to reflect its agreed
share of a

 

7

--------------------------------------------------------------------------------


 

Original Sheet No. 205

 

DOE Additional Power Release Surcharge, such DOE Additional Power Release
Surcharges to be equal to amounts per megawatt hour set forth below for the
Insured Sponsoring Companies, as defined herein, and for the other Sponsoring
Companies:

 

(a) For Insured Sponsoring Companies, the DOE Additional Power Release Surcharge
shall be their agreed share of the amount of the DOE Additional Power Release
under the Supplement times $50.76 per megawatt hour during the calendar month of
June 2000, $118.60 per megawatt hour during the calendar months of July and
August 2000 and $25.76 per megawatt hour during the calendar month of September
2000 times the number of onpeak hours (5 x 16) during each such month
notwithstanding the fact that transmission loading relief or outages or
curtailments of Corporation’s generation or transmission facilities may reduce
deliveries of Surplus Energy which might otherwise be made available to the
Sponsoring Companies by the DOE Additional Power Release, minus (a) the demand
charges which DOE avoids by reason of the monthly reduction in DOE contract
demand required for the DOE Additional Power Release to make additional Surplus
Power available to the Insured Sponsoring Companies and (b) charges for energy
in amounts equal to such reductions in demand times the number of on-peak hours
during such month times Corporation’s energy rate per MWH.

 

(b) For Sponsoring Companies other than the Insured Sponsoring Companies, the
DOE Additional Power Release Surcharge shall be their agreed share of the DOE
Additional Power Release under the Supplement times $38.58 per magawatt hour
during the calendar month of June 2000, $118.60 per megawatt hour during the
calendar months of July and August 2000 and $25.76 per megawatt hour during the
calendar month of September 2000 times the number of on-peak hours (5 x 16)
during each such month notwithstanding the fact that transmission loading relief
or outages or

 

8

--------------------------------------------------------------------------------


 

Original Sheet No. 206

 

curtailments of corporation’s generation or transmission facilities may reduce
deliveries of Surplus Energy which might otherwise be made available to the
sponsoring Companies by the DOE Additional Power Release, minus (a) the demand
charges which DOE avoids by reason of the monthly reduction in DOE contract
demand required for the DOE Additional Power Release to make additional Surplus
Power available to Sponsoring Companies other than the Insured Sponsoring
Companies and (b) charges for energy in amounts equal to such reductions in
demand times the number of on-peak hours during such month times Corporation’s
energy rate per MWH.

 

The Sponsoring Companies listed below (“Insured Sponsoring Companies”) will be
the loss payees of a $18,800,000 insurance policy in form and substance
satisfactory to the Insured Sponsoring Companies covering their obligations to
Corporation for its payments to DOE for DOE Additional Power Releases, when
Surplus Energy associated with such releases is not received by the Insured
Sponsoring Companies because of curtailments or outages of Corporation’s
generation or transmission facilities other than curtailments resulting from
transmission loading relief (TLR). TLR caused by curtailments or outages of
Corporation’s generation or transmission facilities shall not constitute TLR for
purposes of the preceding sentence.

 

9

--------------------------------------------------------------------------------


 

Original Sheet No. 207

 

Insured Sponsoring Companies

 

Kentucky Utilities Company Louisville

Gas and Electric Company Ohio Edison

Company Pennsylvania Power

Company The Toledo Edison Company

 

7.                                  Insert after subsection 10.07 new subsection
10.08 as follows:

 

10.08 DOE Additional Power Release Surcharge.

Corporation shall render to each Sponsoring Company a statement indicating the
DOE Additional Power Release Surcharge due Corporation from such Sponsoring
Company pursuant to Article 6 above. The total of such charges to the Sponsoring
Companies shall in the aggregate equal Corporation’s payment obligation to DOE
for a DOE Additional Power Release. Such Sponsoring Company shall make payment
therefore by the date set forth in such statement. In case the computation of
the amount due cannot be determined at the time, it shall be estimated subject
to adjustment when the actual determination can be made, and all payments shall
be subject to subsequent adjustment.

 

8.                                       This Modification No. 13 shall become
effective at 12:00 o’clock Midnight on the Effective Date.

 

9. The Inter-Company Power Agreement, as modified by Modification Nos. 1, 2, 3,
4, 5, 6, 7, 8, 9, 10, 11 and 12 and as hereinbefore provided, is hereby in all
respects confirmed.

 

10. This Modification No. 13 may be executed in any number of copies and by the
different parties hereto on separate counterparts, each of which shall be deemed
an original but all of which together shall constitute a single agreement.

 

10

--------------------------------------------------------------------------------


 

Original Sheet No. 208

 

IN WITNESS WHEREOF, the parties hereto have executed this Modification No. 13 as
of the day and year first written above.

 

 

OHIO VALLEY ELECTRIC CORPORATION

 

 

 

 

 

By:

 

/s/ David L. Hart

 

 

 

 

ALLEGHENY ENERGY SUPPLY COMPANY, L.L.C.

 

 

 

 

 

By:

 

/s/ Peter J. Skrgic

 

 

 

 

APPALACHIAN POWER COMPANY

 

 

 

 

 

By:

 

/s/ Henry Fayne

 

 

 

 

THE CINCINNATI GAS & ELECTRIC COMPANY

 

 

 

By:

 

/s/ John C. Procario

 

 

 

 

COLUMBUS SOUTHERN POWER COMPANY

 

 

 

By:

 

/s/ Henry Fayne

 

 

 

 

THE DAYTON POWER AND LIGHT COMPANY

 

 

 

By:

 

/s/ H. Ted Santo

 

 

 

 

INDIANA MICHIGAN POWER COMPANY

 

 

 

By:

 

/s/ Henry Fayne

 

 

11

--------------------------------------------------------------------------------


 

Original Sheet No. 209

 

 

KENTUCKY UTILITIES COMPANY

 

 

 

By:

 

/s/ Wayne T. Lucas

 

 

 

 

LOUISVILLE GAS AND ELECTRIC COMPANY

 

 

 

By:

 

/s/ Chris Hermann

 

 

 

 

MONONGAHELA POWER COMPANY

 

 

 

By:

 

/s/ Peter J. Skrgic

 

 

 

 

OHIO EDISON COMPANY

 

 

 

By:

 

/s/ H. Peter Burg

 

 

 

 

OHIO POWER COMPANY

 

 

 

By:

 

/s/ Henry Fayne

 

 

 

 

PENNSYLVANIA POWER COMPANY

 

 

 

By:

 

/s/ Arthur R. Garfield

 

 

 

 

THE POTOMAC EDISON COMPANY

 

 

 

By:

 

/s/ Peter J. Skrgic

 

 

12

--------------------------------------------------------------------------------


 

Original Sheet No. 210

 

 

SOUTHERN INDIANA GAS AND ELECTRIC COMPANY

 

 

 

 

 

 

 

By:

 

/s/ J. G. Hurst

 

 

 

 

 

 

 

 

 

 

 

 

THE TOLEDO EDISON COMPANY

 

 

 

 

 

 

By:

 

/s/ Guy L. Pipitone

 

 

 

 

 

 

 

 

 

 

 

 

13

--------------------------------------------------------------------------------